JOURNAL ENTRY AND OPINION
{¶ 1} Robert Cochran seeks a writ of mandamus in order to compel Judge Hollie L. Gallagher to issue findings of fact and conclusions of law with regard to a petition for postconviction relief that was filed inState v. Cochran, Cuyahoga County Court of Common Pleas Case No. CR-467979. Judge Gallagher has filed a motion for summary judgment.
 {¶ 2} Attached to Judge Gallagher's motion for summary judgment is a copy of the findings of fact and conclusions of law filed in Case No. CR-467979 and journalized on Sept. 10, 2008. Cochran's request for mandamus is now moot. State ex rel. Jerninghan v. Cuyahoga Cty. Court ofCommon Pleas, 74 Ohio St.3d 278, 1996-Ohio-117; 658 N.E.2d 723;State ex rel. Gantt v. Coleman (1983), 6 Ohio St.3d 5, 450 N.E.2d 1163. *Page 3 
 {¶ 3} Accordingly, Judge Gallagher's motion for summary judgment is granted.
Costs waived. It is further ordered that the Clerk of the Eighth District Court of Appeals serve notice of this judgment upon all parties as required by Civ. R. 58(B).
Writ denied.
  COLLEEN CONWAY COONEY, P.J., and MARY EILEEN KILBANE, J., CONCUR *Page 1